               Case 7:19-cv-07270-VB Document 27 Filed 07/29/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORI(
--------------------------------------------------------------x
QUENTIN STARIZES,
                Plaintiff,
                                                                  ORDER
V.
                                                                  19 CV 7270 (VB)
C.O. BYRD; C.O. NIEVES (Shield #1748); and
C.O. WAAL RIVERA (Shield #1725),
                   Defendants.
--------------------------------------------------------------x

        Plaintiff, who is proceeding pro se and in forma pauperis, commenced this action by
filing a complaint on August 2, 2019. (Doc. #2). At that time, plaintiff was incarcerated at
Westchester County Jail. (See id. at 1).

        On November 18, 2019, plaintiff notified the Comi that his address had changed, and
stated his new address at Metropolitan Detention Center, Brooklyn, New York ("MDC
Brooklyn"). (Doc. #8).

        As the Court stated in its Order of Service dated December 11, 2019, it is plaintiff's
responsibility to notify the Comi in writing if his address changes, and the Court may dismiss the
action if plaintiff fails to do so. (Doc. #11 at 4).

         The December 11 Order of Service was mailed to plaintiff, along with an "Instructions
for Litigants Who Do Not Have Attorneys" pamphlet and a blank "Notice of Change of Address"
form. (Doc. #12). Like the December 11 Order of Service, the Instructions pamphlet also states
it is plaintiff's responsibility to notify the Comi in writing if his address changes, and the Court
may dismiss the action if plaintiff fails to do so. (See id. at ECF 2).

        On March 31, 2020, defendants moved to dismiss the amended complaint. (Doc. #20).

       Plaintiff failed timely to oppose the motion to dismiss. Accordingly, by Order dated April
29, 2020, the Comi sua sponte extended to May 20, 2020, plaintiff's time to oppose the motion.
(Doc. #23). The April 29 Order was mailed to plaintiff at his address at MDC Brooklyn.

       By Order dated June 4, 2020, the Court deemed defendants' motion to dismiss fully
submitted and unopposed because plaintiff failed to file an opposition to the motion or seek an
extension of time in which to do so. (Doc. #25). The June 4 Order was mailed to plaintiff at his
address at MDC Brooklyn.

        On June 8, 2020, the Comi received notice that its April 29 Order, which was mailed to
plaintiff at his address at MDC Brooklyn, was returned as undeliverable because plaintiff was no
longer at MDC Brooklyn. Information provided on the Federal Bm;eau of Prisons website
suggested plaintiff had been relocated to United States Penitentiary ("USP") Canaan, in
Waymaii, Pennsylvania.

                                                        1
              Case 7:19-cv-07270-VB Document 27 Filed 07/29/20 Page 2 of 2




        Accordingly, by Order dated June 9, 2020, the Court ordered plaintiff to update the Court
in writing as to his current address, by July 9, 2020. (Doc. #26). The Court warned plaintiff, in
bold and underlined font, that if plaintiff failed to update his address by July 9, 2020, the Court
may dismiss the case for failure to prosecute or comply with Court orders. (Id.). The Court then
mailed the June 9 Order, as well as copies of the April 29 and June 4 Orders, to plaintiff at his
address at MDC Brooklyn, and also to the following address:

         Quentin Starkes
         Reg. No. 79698-054
         USP Canaan
         U.S. Penitentiary
         P.O. Box 300
         Waymart, PA 184 72

       On June 23, 2020, the Comi received notice that its June 4 mailing to plaintiff at his
address at MDC Brooklyn was returned as undeliverable with the following notation: "Not
Deliverable As Addressed." Thereafter, on July 9, 2020, the Comi received notice that its June 9
mailing to plaintiff at his address at MDC Brooklyn-comprising the April 29, June 4, and June
9 Orders-was returned as undeliverable with the following notation: "Unable to identify
address." However, the June 9 mailing to plaintiff at his suspected address at USP Canaan has
not been returned as undeliverable.

         To date, plaintiff has failed to update his address or seek an extension of time in which to
do so.

       Accordingly, by August 27, 2020, plaintiff must update the Court in writing as to his
current address. Failure to comply with the Court's Order will result in dismissal of the
action for failure to prosecute or comply with Court orders. Fed. R. Civ. P. 41(b).

        Chambers will mail a copy of this Order to plaintiff at the address on the docket and to
plaintiffs suspected address at USP Canaan, noted above.

        The Court ce1iifies under 28 U.S.C. § 1915(a)(3) that any appeal from this Order would
not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
appeal. Cf Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

Dated: July 28, 2020
       White Plains, NY




                                               Vincent L. Briccetti
                                               United States District Judge



                                                  2
